UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of the Securities Exchange Act Of 1934 Circa Pictures & Production Company International, Inc. (Name of Registrant as specified in its charter) Washington 26-2324316 (State or other jurisdiction of (I.R.S. Employer incorporation or jurisdiction) Identification Number) 264 S. La Cienega Blvd., Suite 1214 Beverly Hills, CA 90211 (Address of principal executive offices) Registrant’s telephone number, including area code:(905) 275-2278 Securities to be registered under Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common stock, par value $0.001 Over-the-Counter/Pink Sheets Securities to be registered under Section 12(g) of the Act:None Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” accelerated filer,” and “smaller reporting company” in Rule 12-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyX -1- TABLE OF CONTENTS ITEM 1.BUSINESS 4 ITEM 1A. RISK FACTORS 10 ITEM 2. FINANCIAL INFORMATION 17 ITEM 3.PROPERTIES 23 ITEM 4.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 23 ITEM 5.DIRECTORS AND EXECUTIVE OFFICERS 24 ITEM 6.EXECUTIVE COMPENSATION 25 ITEM 7.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 26 ITEM 8.LEGAL PROCEEDINGS 26 ITEM 9.MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 26 ITEM 10.RECENT SALES OF UNREGISTERED SECURITIES 26 ITEM 11.DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED 27 ITEM 12.INDEMNIFICATION OF DIRECTORS AND OFFICERS 27 ITEM 13.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 28 ITEM 14.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 28 ITEM 15.FINANCIAL STATEMENTS AND EXHIBITS 29 -2- EXPLANATORY NOTE We are filing this General Form for Registration of Securities on Form 10 to register our common stock, par value $0.001, pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Once we have completed this registration, we will be subject to the requirements of Regulation 13A under the Exchange Act, which will require us to file annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, and we will be required to comply with all other obligations of the Exchange Act applicable to issuers filing registration statements pursuant to Section 12(g). Unless otherwise noted, references in this registration statement to “Circa Pictures,” “Circa,” the “Company,” “CPPD,” “we,” “our” or “us” means Circa Pictures & Production Company International, Inc., a Washington corporation.Our principal place of business is located at 264 S. La Cienega, Suite 1214, Beverly Hills, California 90211. Our telephone number is (905) 275-2278. -3- ITEM 1.BUSINESS. BUSINESS DEVELOPMENT Circa Pictures is a production company that has three distinct lines of business in the entertainment industry. First, Circa Pictures owns a number of reality television shows that shall be marketed to terrestrial and cable television networks and syndication companies in the USA and Canada. Circa Pictures anticipates, once such shows are licensed or purchased, to start generating revenues for its television division. Second, Circa Pictures owns fourteen movies that are in different stages of pre-production and production. Circa Pictures considers these movies to be potential blockbusters because of the nature of the scripts that have been reviewed. The movies range from comedies to romance to action-thrillers, and from family features to science fiction. Finally, due to Circa Pictures' relationships and contacts throughout the industry in Canada, the United States, Europe and Austral-Asian markets, Circa Pictures has the opportunity to provide bridge-financing (or "gap-funding" as it is referred to in the industry) to movies that go over their production budget. Circa Pictures will take a large percentage of the rights to the movies and will receive a return-on-investment once the movie has completed production and is sold to a distributor. PRINCIPAL PRODUCTS We produce/invest in movies and TV shows with contemplated worldwide distribution. OUR PRINCIPAL COMPETITIVE STRENGTHS The Company’s management team consists of seasoned senior executives in finance and those having a wealth of varied experience in the entertainment industry.
